

FIRST AMENDMENT TO OFFICE LEASE AGREEMENT


This First Amendment to Office Lease Agreement (this “Amendment”) is executed as
of June 11, 2018, between DPF CITYVIEW LP, a Delaware limited partnership
(“Landlord”), and APOLLO ENDOSURGERY, INC., a Delaware corporation (“Tenant”),
for the purpose of amending the Office Lease Agreement between Landlord’s
predecessor-in-interest and Tenant dated July 16, 2012 (the “Lease”).
Capitalized terms used herein but not defined shall be given the meanings
assigned to them in the Lease.


RECITALS:


Pursuant to the terms of the Lease, Tenant is currently leasing Suite 1.300,
consisting of approximately 18,388 square feet (the “Premises”), in Building 1
(the “Building”), having an address of 1120 South Capital of Texas Highway,
Austin, Texas 78746. Tenant desires to extend the Lease Term for a period of
thirty-seven (37) months, and Landlord has agreed to such extension on the terms
and conditions contained herein.


AGREEMENTS:


For valuable consideration, whose receipt and sufficiency are acknowledged,
Landlord and Tenant agree as follows:


1.  Remeasurement. Landlord remeasured the Premises and the Property. As a
result of such remeasurement, the Premises were found to contain approximately
18,234 square feet, and the Property was found to contain approximately 144,002
square feet. Landlord and Tenant acknowledge that, as of the Renewal Date
(hereinafter defined), (a) the Premises contain approximately 18,234 square
feet, (b) the Property contains approximately 144,002 square feet, (c) Tenant’s
Pro Rata Share is 12.6623%, and (d) the Lease is amended accordingly.


2. Extension of Lease Term. The Lease Term is hereby extended such that it
expires at 5:00 p.m., Austin, Texas time, on September 30, 2021, on the terms
and conditions of the Lease, as modified hereby. Tenant shall have no further
rights to extend or renew the Lease Term, except as provided in this Amendment;
accordingly, Section II of Exhibit E to the Lease is deleted.


3. Base Rent. Beginning September 1, 2018 (the “Renewal Date”), the monthly Base
Rent shall be the following amounts for the following periods of time:



Period Annual Base Rent
Rate/SF Monthly Base Rent 9/1/18 – 9/30/19 $21.75 $33,049.13* 10/1/19 –
9/30/20 $22.40 $34,036.80 10/1/20 – 9/30/21 $23.07 $35,054.87 

*Base Rent shall be abated during the period commencing on the Renewal Date and
ending September 30, 2018 (the “Abatement Period”). Commencing on October 1,
2018, Tenant shall make Base Rent payments as otherwise provided in the Lease.
Notwithstanding such abatement
First Amendment to Office Lease Agreement   Page 1

--------------------------------------------------------------------------------



of Base Rent: (a) all other sums due under the Lease shall be payable as
provided in the Lease, and (b) any increases in Base Rent set forth above shall
occur on the dates scheduled therefor.


4. Tenant Finish-Work. Landlord shall construct tenant improvements in the
Premises in accordance with Exhibit A hereto.


5. Basic Costs.


a. On the Renewal Date, Section H of Exhibit C to the Lease is deleted.


b. Effective as of the Renewal Date, for purposes of calculating Tenant’s Pro
Rata Share of Basic Costs, the maximum increase in the amount of Controllable
Basic Costs (defined below) that may be included in calculating Tenant’s Pro
Rata Share of Basic Costs for each calendar year after 2018 shall be limited to
6% per calendar year on a cumulative, compounded basis. “Controllable Basic
Costs” shall mean all Basic Costs which are within the reasonable control of
Landlord; thus, excluding taxes, insurance, utilities, snow removal costs, costs
incurred to comply with governmental requirements, and other costs beyond the
reasonable control of Landlord.


6. Letter of Credit.


a. Effective as of the Renewal Date, the last five sentences of Section 5(B) of
the Lease are deleted.


b. Effective as of the Renewal Date, Tenant shall continue to provide Landlord
with a Letter of Credit in the amount of $82,163.72 in accordance with the terms
of Section 5 of the Lease. Provided that no Event of Default occurs on or before
September 30, 2020, the Letter of Credit shall reduce to $55,476.95, where it
shall remain until thirty (30) days following the expiration of the Lease Term.


7. Option to Renew.


a. Subject to the terms and conditions of this section, Tenant shall have the
option to extend the Lease Term for one (1) successive period of five (5) years
(the “Renewal Term”). There shall be no additional renewal terms beyond the
Renewal Term set forth herein. Tenant must exercise its option to extend the
Lease by giving Landlord written notice (the ”Option Exercise Notice”) of its
election to do so no later than nine (9) months, and no earlier than twelve (12)
months, prior to the expiration of the then-current Lease Term. The Option
Exercise Notice shall be irrevocable, and, upon Tenant’s delivery of an Option
Exercise Notice, the renewal of the Lease Term shall be self-executing. If
Tenant fails to timely deliver the Option Exercise Notice in strict accordance
with this Section and the notice provisions of the Lease, then Tenant shall be
deemed to have waived its extension rights, as aforesaid, and Tenant shall have
no further right to renew the Lease.
 
b. All terms and conditions of the Lease, including, without limitation, all
provisions governing the payment of Additional Rent, shall remain in full force
and effect during the applicable Renewal Term, except that (i) the Base Rent
payable during the applicable
First Amendment to Office Lease Agreement   Page 2

--------------------------------------------------------------------------------



Renewal Term shall equal the Fair Market Rental Rate (as defined below) at the
time of the commencement of the applicable Renewal Term; and (ii) Landlord shall
not be obligated to make any improvements or alterations in or to the Premises
nor shall there be any improvement allowance, rental abatement or other tenant
concessions provided by Landlord in connection with the applicable Renewal Term.
As used in this Section, the term “Fair Market Rental Rate” shall mean the fair
market rental rate that would be agreed upon between a landlord and a tenant
entering into a renewal period for comparable space as to build-out, location,
configuration and size, in a building comparable to the Building in the
submarket in which the Building is located for a comparable term assuming the
following: (x) the landlord and tenant are informed and well-advised and each is
acting in what it considers its own best interests; (y) no tenant improvement
allowance, free rent periods or any other special concessions (for example,
design fees, refurbishing allowances, etc.) will be provided to Tenant, however
that such amounts of allowances or concessions (if any) shall be utilized in
determining the fair market rental rates being obtained (in which event the Fair
Market Rental Rate shall be reduced by the economic equivalent of the allowances
or concessions not being offered to Tenant); and (z) Tenant will continue to pay
Tenant’s Pro Rata Share of Basic Costs and Taxes in accordance with the terms
and conditions of the Lease.
 
c. Landlord and Tenant shall negotiate in good faith to determine the Base Rent
for the applicable Renewal Term for a negotiation period of thirty (30) days
after the date on which Landlord receives the Option Exercise Notice (the
“Negotiation Period”). If Landlord and Tenant are unable to agree upon the Base
Rent for the applicable Renewal Term within said Negotiation Period, the Fair
Market Rental Rate for the Premises shall be determined by a board of three (3)
licensed real estate brokers, one of whom shall be named by Landlord, one of
whom shall be named by Tenant, and the two so appointed shall select a third.
Each real estate broker so selected shall be licensed in the State of Texas as a
real estate broker specializing in the field of office leasing in and around the
Building, having no fewer than ten (10) years’ experience in such field, and
recognized as ethical and reputable within the field. Landlord and Tenant agree
to make their appointments promptly within ten (10) days after the expiration of
the 30-day period, or sooner if mutually agreed upon. The two (2) brokers
selected by Landlord and Tenant shall promptly select a third broker within ten
(10) days after they both have been appointed, and each broker, within ten (10)
days after the third broker is selected, shall submit his or her determination
of the Fair Market Rental Rate. The Fair Market Rental Rate shall be either of
Fair Market Rental Rate as submitted to the third broker by the two brokers
selected by Landlord and Tenant, as chosen by the third broker. Landlord and
Tenant shall each pay the fee of the broker selected by it, and they shall
equally share the payment of the fee of the third broker.


d. Tenant shall not have the right to renew the Lease for any amount of space
less than the entire Premises hereunder. The renewal option granted herein shall
terminate as to the entire Premises upon the failure by Tenant to timely
exercise its option to renew at the times and in the manner set forth in this
Section. Tenant shall not have the option to renew, as provided in this Section,
if, as of the date of the Option Exercise Notice, or as of the scheduled
commencement date of the Renewal Term, (i) an Event of Default is continuing or
(ii) Landlord has given more than two (2) notices of default in any 12-month
period for nonpayment of monetary obligations.



First Amendment to Office Lease Agreement   Page 3

--------------------------------------------------------------------------------



e. Notwithstanding the fact that, upon Tenant’s delivery of an Option Exercise
Notice, the renewal of the Lease Term shall be self-executing, Landlord and
Tenant shall, promptly following the determination of the Base Rent for the
Renewal Term, execute one or more amendments to the Lease reflecting such
additional term.


8. Right of First Refusal.


a. Section III of Exhibit E to the Lease is deleted.


b. Subject to the terms and conditions of this Section, Landlord hereby grants
to Tenant a right of first refusal to lease any space in the Building (the
“First Refusal Space”). Notwithstanding the foregoing, such right of first
refusal shall (i) commence only following the expiration or earlier termination
of the initial lease (or leases, as the case may be) of the First Refusal Space,
regardless of whether any such lease is executed prior to or after the date of
this Amendment (including the expiration of any renewal, extension or expansion
rights set forth in any such lease, regardless of whether such renewal,
extension or expansion rights are executed strictly in accordance with their
terms, or pursuant to a lease amendment or a new lease) and (ii) shall be
subject and subordinate to the rights granted prior to the date of this
Amendment to any other third-party (the “Senior ROFR Holder”) to lease such
First Refusal Space. Tenant’s right of first refusal shall be on the terms and
conditions set forth in this Section.


c. If Landlord receives a bona fide written offer from an unaffiliated third
party for the lease of all or any portion of the First Refusal Space (each, a
“Bona Fide Offer”), and Landlord is willing to accept the Bona Fide Offer,
Landlord shall give Tenant written notice (the “First Refusal Notice”) of the
Bona Fide Offer, but only if the Senior ROFR Holder does not wish to lease such
space. Pursuant to such First Refusal Notice, Landlord shall offer to lease to
Tenant the First Refusal Space on the same terms and conditions as the Bona Fide
Offer (collectively, the “Bona Fide Offer Terms”).


d. If Tenant wishes to exercise Tenant’s right of first refusal with respect to
the space described in the First Refusal Notice, then within five (5) business
days after delivery of the First Refusal Notice to Tenant, Tenant shall deliver
written notice to Landlord of Tenant’s exercise of its right of first refusal
with respect to the entire space described in the First Refusal Notice on the
Bona Fide Offer Terms. Tenant must elect to exercise its right of first refusal,
if at all, with respect to all of the space offered by Landlord to Tenant in the
First Refusal Notice. Tenant may not elect to lease only a portion of the space
offered in the First Refusal Notice, even if the space described in the First
Refusal Notice comprises an area larger than the First Refusal Space or an area
that does not comprise the entire First Refusal Space. If Tenant does not so
notify Landlord within the 5-business day period, then, subject to the terms of
this right of first refusal, Landlord shall be free to lease and/or re-lease all
or any portion of the First Refusal Space from time to time to anyone to whom
Landlord desires on any terms Landlord desires.


e. Except as otherwise expressly set forth in the First Refusal Notice, Tenant
shall take the First Refusal Space in its “AS IS” condition, and Landlord shall
have no obligation for free rent, leasehold improvements or for any other tenant
inducements for the First Refusal Space. Except as otherwise expressly set forth
in the First Refusal Notice, the term of the Lease for the applicable portion of
the First Refusal Space, and Tenant’s obligation to pay Rent for such
First Amendment to Office Lease Agreement   Page 4

--------------------------------------------------------------------------------



First Refusal Space shall commence upon the date of delivery of the First
Refusal Space to Tenant and shall terminate on the date set forth in the First
Refusal Notice.


f. Tenant shall not have the right to lease the First Refusal Space, if, as of
the date of the attempted exercise of any right of first refusal by Tenant, or
as of the scheduled date of delivery of such First Refusal Space to Tenant, an
Event of Default is continuing. This right of first refusal is personal with
respect to Apollo Endosurgery, Inc.. Any assignment or subletting by Apollo
Endosurgery, Inc. shall automatically terminate this right.


g. Notwithstanding the foregoing, however, if Landlord does not execute a lease
for the First Refusal Space with any third party, under economic terms no more
than 5% different from those set forth in the Bona Fide Offer Terms, within 120
days of the First Refusal Notice, then this section, and the parties' rights and
obligations hereunder, will be reinstated in their entirety. The right of first
refusal shall be an ongoing right of first refusal, which shall mean that if
Tenant waives its right of first refusal pursuant to this section and all of the
First Refusal Space is subsequently leased to a third party ("New Tenant"),
Landlord shall not lease the First Refusal Space to a third party (other than
the New Tenant or its permitted assignee) without notifying Tenant of the
availability of the First Refusal Space, in which case Tenant shall again have a
right of first refusal to lease the First Refusal Space in accordance with this
section.


h. If Tenant timely exercises Tenant’s right to lease the First Refusal Space as
set forth herein, Landlord and Tenant shall, within fifteen (15) days after
receiving an amendment to the Lease for the First Refusal Space in accordance
with the terms herein, execute an amendment to the Lease for such First Refusal
Space upon the terms and conditions as set forth in the First Refusal Notice and
this Section.


9. Parking. On the Renewal Date, Section I of Exhibit E to the Lease is amended
to provide that Landlord shall make available to Tenant the use of sixty-eight
(68) of the Building’s unreserved parking spaces (the “Spaces”) in the Building
parking lot. Tenant may convert up to a total of ten (10) of such unreserved
Spaces to covered Spaces in the CityView parking garage, by giving written
notice to Landlord; provided, Landlord may take back five (5) of the covered
Spaces upon sixty (60) days prior written notice to Tenant.


10. Hazardous Materials. To Landlord’s current actual knowledge, as of the date
of this Amendment, Landlord has not received written notice from any applicable
governmental authority that the Premises is in violation of any Environmental
Laws that remains uncured.


11. Surrender. Section 26 of the Lease is amended to provide that, upon the
expiration or earlier termination of the Lease, Tenant, at its sole cost and
expense, will remove all of Tenant’s data/telephone cabling and furniture,
fixtures, and equipment located in the Premises.


12. ADA. Landlord represents to Tenant that, as of the date of this Amendment,
the Building is in material compliance with the provisions of the Americans With
Disabilities Act of 1990 (as amended) (the "ADA") and the Texas Architectural
Barriers Act (as amended) [Tex. Rev. Civ. Stat. Ann. Art. 9102 ] (the "TABA");
if, subsequent to the date of this Amendment, the Building is not in compliance
with the ADA or the TABA for any reason other than Tenant's particular use of
the Premises, any alteration or improvements installed by or at the request of
First Amendment to Office Lease Agreement   Page 5

--------------------------------------------------------------------------------



Tenant, or as the result of any act or omission by any Tenant Indemnitee,
Landlord will remedy such default at no expense to Tenant.


13. Signage. During the Lease Term, Landlord will not hang any “For Lease” or
“For Sale” sign on the exterior of the Building so long as no event of default
has occurred under the Lease.


14. Temporary Space. As an accommodation to Tenant during Landlord's
construction of the Landlord’s Work in the Premises, Tenant shall have the
exclusive right to use temporarily, and Landlord will provide to Tenant on a
temporary basis, Suite 1.100, consisting of approximately 3,515 square feet, and
located on the first (1st) floor within the Building, as more particularly shown
on the attached Exhibit B (the “Temporary Premises”). In addition, subject to
availability as determined by Landlord in its sole discretion, Tenant may expand
the Temporary Premises to other spaces in the Project, including (a) Suite
2.200, consisting of approximately 4,185 square feet, (b) Suite 3.105,
consisting of approximately 4,395 square feet, and (c) Suite 3.350, consisting
of approximately 2,053 rentable square feet (collectively, the “Additional Temp
Space”. If Tenant elects to take any portion of the Additional Temp Space,
Landlord shall have the right to terminate Tenant’s right to use the Additional
Temp Space upon forty-five (45) days prior written notice to Tenant. The
Temporary Premises shall be made available to Tenant promptly as of the date of
this Amendment, on an “AS IS, WHERE IS” basis, and Landlord shall have no
obligation to refurbish or make any improvements or alterations of any nature in
the Temporary Premises or provide any improvement allowance with respect
thereto. Tenant's lease of the Temporary Premises shall be on and subject to all
of the terms and conditions of the Lease, except that (a) Tenant shall not be
obligated pay Base Rent or Tenant’s Pro Rata Share of Basic Costs or Taxes,
provided Tenant shall be responsible for paying the costs of any after-hours
HVAC or other additional services pursuant to Section 6 of the Lease; (b) Tenant
shall have no right to renew or extend the Lease Term of the Lease with respect
to the Temporary Premises; (c) Tenant shall not make any Leasehold Improvements
to the Temporary Premises without the consent of Landlord; (d) furnishings and
equipment may be installed in the Temporary Premises provided such items may be
removed without injury or damage to the Temporary Premises; (e) Tenant shall be
expressly prohibited from assigning or subleasing any or all of the Temporary
Premises or any interest therein; (f) Tenant shall permit Landlord or its
agents, at any time, with reasonable prior notice to Tenant or charge therefor
to Landlord, to enter the Temporary Premises to exhibit the same to prospective
tenants; and (g) Tenant further agrees to cooperate with Landlord in connection
with Landlord's exercise of Landlord's rights of entry under this section.
Tenant, at its sole cost and expense, will be responsible for obtaining
telephone, cable and other services as needed for the operation of the Temporary
Premises and for the removal of any improvements installed in connection
therewith (including cabling). Tenant's rights in this section to use the
Temporary Premises shall terminate on, and Tenant shall vacate the Temporary
Premises no later than December 31, 2018. Tenant's failure to surrender the
Temporary Premises in accordance with the terms of the Lease on or before
December 31, 2018 shall be subject to the holdover provisions of Section 23 of
the Lease based on the annual Base Rent rate per square foot for the Premises.


15. Confidentiality. Each Party acknowledges the terms and conditions of the
Lease (as amended hereby) are to remain confidential for the other Party’s
benefit and may not be disclosed by the Party to anyone, by any manner or means,
directly or indirectly, without the
First Amendment to Office Lease Agreement   Page 6

--------------------------------------------------------------------------------



other Party’s prior written consent. The consent by the other Party to any
disclosures shall not be deemed to be a waiver on the part of such other Party
of any prohibition against any future disclosure.


16. Limitation of Liability. In addition to any other limitations of Landlord’s
liability as contained in the Lease, as amended to date, the liability of
Landlord (and its partners, shareholders or members) to Tenant (or any person or
entity claiming by, through or under Tenant) for any default by Landlord under
the terms of the Lease or any matter relating to or arising out of the occupancy
or use of the Premises and/or other areas of the Building shall be limited to
Tenant’s actual direct, but not consequential, damages therefor and shall be
recoverable only from the interest of Landlord in the Building, and Landlord
(and its partners, shareholders or members) shall not be personally liable for
any deficiency.


17. Brokerage. Landlord and Tenant each warrant to the other that is has not
dealt with any broker or agent in connection with the negotiation or execution
of this Amendment other than TCS Central Region GP LLC d/b/a Transwestern and
Cushman & Wakefield U.S., Inc., whose commissions shall be paid by Landlord
pursuant to separate written agreements. Tenant and Landlord shall each
indemnify the other against all costs, expenses, attorneys’ fees, and other
liability for commissions or other compensation claimed by any other brokers or
agents claiming the same by, through, or under the indemnifying party.


18. Determination of Charges. Landlord and Tenant agree that each provision of
the Lease (as amended by this Amendment) for determining charges and amounts
payable by Tenant (including provisions regarding Tenant’s Pro Rata Share of
Basic Costs) is commercially reasonable and, as to each such charge or amount,
constitutes a statement of the amount of the charge or a method by which the
charge is to be computed for purposes of Section 93.012 of the Texas Property
Code.


19. Prohibited Persons and Transactions. Tenant represents and warrants to
Landlord that Tenant is currently in compliance with and shall at all times
during the Lease Term (including any extension thereof) remain in compliance
with the regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
Nationals and Blocked Persons List) and any statute, executive order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.


20. Ratification. Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to Landlord that it has no defenses thereto.
Additionally, Tenant further confirms and ratifies that, as of the date hereof,
(a) the Lease is and remains in good standing and in full force and effect, (b)
Tenant has no claims, counterclaims, set-offs or defenses against Landlord
arising out of the Lease or in any way relating thereto or arising out of any
other transaction between Landlord and Tenant, and (c) except as expressly
provided for in this Amendment, all tenant finish-work allowances provided to
Tenant under the Lease or otherwise, if any, have been paid in full by Landlord
to Tenant, and Landlord has no further obligations with respect thereto.

First Amendment to Office Lease Agreement   Page 7

--------------------------------------------------------------------------------



21. Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this Amendment shall be binding upon Landlord and
Tenant and their respective successors and assigns. If any inconsistency exists
or arises between the terms of this Amendment and the terms of the Lease, the
terms of this Amendment shall prevail. This Amendment shall be governed by the
laws of the State in which the Premises are located.


22. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall constitute an original, but all of which shall constitute one
document.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 



First Amendment to Office Lease Agreement   Page 8

--------------------------------------------------------------------------------



This Amendment is executed on the respective dates set forth below, but for
reference purposes this Amendment shall be dated as of the date first above
written. If the execution date is left blank, this Amendment shall be deemed
executed as of the date first written above.


LANDLORD:


DPF CITYVIEW LP,
a Delaware limited partnership


By: DPF CityView GP LLC,
        a Delaware limited liability company,
        its general partner


        By: DCTRT Real Estate Holdco LLC,
         a Delaware limited liability company,
         its sole member


         By: Black Creek Diversified Property Operating Partnership LP,
          a Delaware limited partnership,
          its sole member


          By: Black Creek Diversified Property Fund Inc.,
           a Maryland corporation,
           its general partner




           By: /s/Larry Braud
           Name: Larry Braud
           Title: VP – Asset Management




TENANT:


APOLLO ENDOSURGERY, INC.,
a Delaware corporation




By: /s/ Stefanie Cavanaugh
Name: Stefanie Cavanaugh
Title: CFO
        




 



First Amendment to Office Lease Agreement   Page 9

--------------------------------------------------------------------------------



EXHIBIT A


WORK AGREEMENT


1.1 Landlord’s Work. Except as otherwise agreed upon in writing, Landlord shall
perform improvements to the Premises in accordance with the worklist attached to
this Work Letter as Schedule 1 to this Exhibit (the ”Worklist”). The
improvements to be performed by Landlord in accordance with the Worklist are
referred to as “Landlord’s Work”. Landlord’s Work shall be done with such minor
variations as Landlord may deem advisable, so long as such variations will not
substantially vary from Worklist or materially interfere with the permitted use
of the Premises. Landlord shall enter into a direct contract for Landlord’s Work
with a general contractor selected by Landlord and approved by Tenant, which
approval shall not be unreasonably withheld, conditioned, or delayed. Upon
request, Tennant may request one or more general contractors to bid on the
Landlord’s Work and the Landlord shall reasonably consider such general
contractor candidates so long as the same comply with Landlord’s insurance and
standard contractor guidelines. In addition, Landlord shall have the right to
select and approve of any subcontractors used in connection with Landlord’s
Work. Tenant acknowledges and agrees that, except as expressly set forth on the
Worklist or as otherwise agreed upon in writing, Landlord’s Work shall be
constructed using Building-standard materials designated by Landlord for the
Building. In no event shall Landlord’s Work include any costs or expenses of any
consultants retained by Tenant with respect to design, procurement, installation
or construction of improvements or installations, whether real or personal
property, for the Premises. Landlord will not require Tenant to remove the
Landlord’s Work upon the expiration or earlier termination of the Lease.
Landlord will reasonably cooperate with Tenant in order to perform Landlord's
work with a minimum of disruption to Tenant's business; provided, Landlord will
not be obligated to incur any additional costs in connection with the same.


1.2  Construction Allowance. Provided Tenant is not in default under the Lease,
Landlord agrees to contribute up to $328,212.00 (the “Construction Allowance”)
toward the cost of performing Landlord’s Work. Any costs of completing
Landlord’s Work in excess of the Construction Allowance shall be Excess Costs
(as defined below). Tenant may apply up to $36,468.00 of the Construction
Allowance (the “Soft Cost Allowance”) against trade fixtures, equipment,
furniture, furnishings, telephone equipment, and cabling for the Premises.
Tenant shall pay Landlord, within ten (10) days after Landlord’s written demand,
a construction management fee equal to 4% of the hard construction costs of
Landlord’s Work to compensate for its construction management services in
connection with Landlord’s Work. Such payment shall be made by deducting such
fee from the Construction Allowance. The Construction Allowance is available for
Tenant’s use from the date of this Amendment through August 31, 2019, after
which Tenant’s right to same will expire and be of no further force and effect.


1.3 Change Orders. If Tenant shall request any changes to Landlord’s Work
(“Change Orders”) that are approved by Landlord, Landlord shall have any
necessary revisions to the plans for Landlord’s Work prepared at Tenant’s sole
cost and expense, and Tenant shall reimburse Landlord from the Construction
Allowance or, in the event that the Construction Allowance has been expended,
upon demand for the cost of preparing any such revisions. In addition, Landlord
shall notify Tenant in writing of Landlord’s estimate of the cost of completing
the work set forth in the Change Orders, which shall include a construction
management fee
First Amendment to Office Lease Agreement   Page 10

--------------------------------------------------------------------------------



payable to Landlord for its coordination and review of the Change Orders in an
amount equal to 4% of the hard construction costs of the Change Order (“Excess
Cost”). Landlord reserves the right to require Tenant to pay to Landlord the
amount of the estimated Excess Cost before continuing with Landlord’s Work. If
Tenant fails to pay the amount so demanded by Landlord within five (5) business
days after such demand, Landlord reserves the right to withdraw its approval of
the applicable Change Order and to proceed with Landlord’s Work without regard
to any changes encompassed by such Change Order. If, upon completion of
Landlord’s Work, Landlord determines that the Excess Cost in connection with
Change Orders exceeds the amount of Excess Cost theretofore paid by Tenant to
Landlord, Tenant shall, within five (5) business days after Landlord’s demand,
pay the balance of the Excess Cost to Landlord. Excess Costs constitute Rent
payable pursuant to the Lease, and the failure to timely pay same constitutes a
default under the Lease.


1.4 Representatives. Tenant has designated Maggie Keller as its sole
representative with respect to the matters set forth in this Work Letter, who
shall have full authority and responsibility to act on behalf of the Tenant as
required in this Work Letter, until further written notice to Landlord. Landlord
has designated Amanda Coupe of Stream Realty Partners as its sole representative
with respect to the matters set forth in this Work Letter, who, until further
notice to Tenant, shall have full authority and responsibility to act on behalf
of the Landlord as required in this Work Letter.


1.5 Interpretation; Incorporation Into Lease. This Work Letter shall not be
deemed applicable to any additional space added to the Premises at any time or
from time to time, whether by any options under the Lease or otherwise, or to
any portion of the Premises or any additions to the Premises in the event of a
renewal or extension of the Lease Term, whether by any options under the Lease
or otherwise, unless expressly so provided in the Lease or any written amendment
or supplement to the Lease. Landlord shall not be required to perform under this
Work Letter during the existence of any default under the Lease. All capitalized
terms used in this Work Letter but not defined herein shall have the same
meanings ascribed to such terms in the Lease.
 



First Amendment to Office Lease Agreement   Page 11

--------------------------------------------------------------------------------



Schedule 1


[TBD]






First Amendment to Office Lease Agreement   Page 12

--------------------------------------------------------------------------------



EXHIBIT B
capture.jpg [capture.jpg]
First Amendment to Office Lease Agreement   Page 13